An appeal having been *668taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Saliann Scarpulla, J.), entered on or about March 30, 2011, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 4, 2012, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Mazzarelli, J.P., Catterson, DeGrasse, ManzanetDaniels and Román, JJ.